For the purpose of the appeal, we must assume the truth of the allegations that the Corporation of the Presiding Bishop of the Church of Jesus Christ of Latter Day Saints is a religious corporation, and that this land in the city of New York is exclusively used for such purpose. But the corporation is a foreign corporation, and the exemption from taxation of real property of religious corporations applies to domestic religious corporations only which are subject to visitation and control by the laws of this State. (Matter of Prime, 136 N. Y. 347; Matter of Balleis, 144 id. 132; People ex rel. Andrews v. Cameron, 140 App. Div. 76; affd., 200 N. Y. 585.) Order affirmed, with ten dollars costs and disbursements. Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concurred.